Citation Nr: 1751015	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-32 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for service-connected bilateral hearing loss, currently evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran served on active duty from September 1950 to November 1951. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the claim for an increased rating for service-connected bilateral hearing loss, evaluated as 30 percent disabling.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's appeal, (VA Form 9), received in July 2016, he stated that he believed that his VA treatment records showed that his hearing loss had increased in severity, and that his VA examination on June 24, 2016 noted that he had some decrease in hearing since his last audiometric examination dated in 2015.  

A June 2016 VA examination report is not of record.  There are no private or VA treatment reports of record that are dated after January 2015 (i.e., a January VA audiometric examination report).   Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In summary, it appears that there may be relevant VA records, to include a June 2016 VA examination report, that are not of record.  In addition, the Veteran has asserted that his hearing loss has worsened since his most recent examination report that is currently of record, dated in January 2015.  In this regard, as there is no June 2016 VA examination report of record, even if it should be obtained, it is currently unclear whether or not it would adequate for VA rating purposes.  Under the circumstances, the Board therefore finds that another examination is warranted.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43, 186 (1995).

The Veteran is hereby notified that it is the appellant's responsibility to report for the examination, and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2017).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for hearing loss symptoms after January 2015 (i.e., after the most recent medical evidence of record), in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records. 

2.  If no response is received within a reasonable amount of time following the issuance of the request discussed in the first paragraph of this remand, attempt to obtain all of the Veteran's current VA treatment records, including a hearing test from June 2016, and associate them with the claims file.  

3.  After the development requested in the first two paragraphs of this remand has been completed, schedule the Veteran for a VA audiological examination to reassess the severity of his bilateral hearing loss disability.  

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




